Citation Nr: 1401285	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  08-22 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for central left paracentral focal disc protrusion at L5-S1 prior to May 7, 2012.

2.  Entitlement to an evaluation in excess of 10 percent for central left paracentral focal disc protrusion at L5-S1 from May 7, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran had active service from December 1991 to December 1996.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the Veteran's claim.  The Veteran has relocated since the initial transfer his claims file to the Board in March 2010, and original jurisdiction presently resides in the VARO in Denver, Colorado.  

This case was before the Board in April 2010, when it was remanded to afford the Veteran a personal hearing before a Veteran's Law Judge at the Board.  In September 2010, the Veteran testified at a videoconference hearing at the RO in Denver, Colorado before the undersigned, and a transcript of this hearing is associated with the claims file.  After completion of the hearing, the Veteran's claim was transferred back to the Board.  

In March 2012, the Board remanded the Veteran's claim for further evidentiary development.  The Board's March 2012 remand directives and the subsequent actions by the RO and VA Appeals Management Center (AMC) will be further discussed below.  In a June 2012 rating decision, the AMC increased the evaluation assigned for the Veteran's low back disability from 10 percent to 20 percent, effective from May 7, 2012.  As this increase does not represent a full grant of the benefits sought, this issue is not abrogated and remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran's initial claim has been bifurcated and recharacterized as stated on the title page to reflect the "staged" ratings created by the partial grant.  Hart v. Shinseki, 23 Vet App 9 (2009).  The Veteran's claims have been returned to the Board.  

Additional Note

In October 2012, VA received from the Veteran a statement expressing disagreement with the effective date for the increased evaluation assigned by the RO in the June 2012 rating decision, asserting that the 20 percent evaluation should have been assigned from August 8, 2007 - the date that the Veteran initially filed his claim for an increased evaluation.  The Board notes that this statement is an expression of disagreement with the assigned effective date of the increased evaluation; however, issuance of a statement of the case (SOC) pursuant to the United States Court of Appeal for Veteran's Claims' (the Court's) holding in Manlincon v. West, 12 Vet. App. 238 (1999), is unnecessary.  This is so because, in disagreeing with the effective date assigned for the increased evaluation, the Veteran is essentially contending that an increased evaluation is warranted for the earlier "stage" (prior to May 7, 2012), and this contention will be adequately addressed when analyzing the evidence in the context of a claim for an increased evaluation.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC for further development.  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board concludes that additional evidentiary development is necessary in order to allow VA to fulfill its duty to assist the Veteran.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Initially, it appears that there are pertinent VA and private treatment records which are not associated with the claims file.  Specifically, although the claims file is devoid of any VA treatment records other than VA examination reports and the most recent private treatment records associated with the record are dated in June 2009, the May 2012 VA examination report reflects that the Veteran presented for VA treatment pertaining to his service-connected low back disability in January 2012 and was subsequently referred to private healthcare providers for physical therapy and chiropractic adjustments.  

VA's duty to assist obligates the Board to remand the Veteran's appeal in order to obtain these VA and reasonably identified private treatment records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  In light of the recent changes to the 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts with respect to obtaining these VA and private treatment records must be associated with the claims file. 

Also, the Board concludes that another VA examination is necessary because the May 2012 VA examination in inadequate for the purpose of adjudicating the Veteran's claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)  Specifically, as noted above, there are outstanding VA and private treatment records, and thus, the May 2012 VA examiner was not provided the benefit of reviewing the complete record.  Further, although the Board's March 2012 remand directives specifically instructed the VA examiner to attempt to quantify any additional limitation of motion of the lumbar spine during flare-ups, this instruction was not substantially completed, and thus, a remand is necessary.  Specifically, while the examiner noted that the Veteran experienced flare-ups of low back symptomatology that resulted in additional limitation of motion of the thoracolumbar spine, no attempt was made to quantify this additional limitation.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Veteran must be afforded another VA examination upon remand.  

Regarding the Veteran's flare-ups of low back symptomatology, the Court has held that to the extent possible, VA should schedule an examination for a condition that has cyclical manifestations during an active stage of the disease to best determine its severity.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994); see also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992).  However, the Board notes that "[a] person who experiences a worsened condition only for a few days out of a year simply is less impaired than someone who suffers from the worsened condition for weeks or months.  A medical examination is [only] required for the latter...."  Voerth v. West, 13 Vet. App. 117, 123 (1999). 

As it is difficult at a VA examination to assess the pain and resulting limitation the Veteran experiences during a flare-up when he is not currently having one, the Board encourages the Veteran to go to the nearest VA outpatient facility the next time a flare-up occurs.  The severity and manifestations of his service-connected low back disability can be documented at that time.  Also, to the degree that it is possible, the Veteran should be scheduled for a low back examination during a flare-up.  38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all records of VA treatment from the VA Medical Center (VAMC) in Denver, Colorado.  All attempts to identify and obtain these records must be commemorated in the Veteran's VA claims file.  If any identified documents are found to be unavailable, all attempts to obtain them and a formal finding of unavailability should be associated with the Veteran's VA claims file.  

2.  Contact the Veteran and request that he complete and submit to VA a signed authorization for release of all private medical professionals from whom he has received treatment for his service-connected low back disability.  The Board is specifically interested in chiropractic records from Dr. Palmer in Falcon, Colorado, and physical therapy records from Colorado Springs Physical Therapy.  After receiving the completed authorization, undertake all appropriate efforts to attempt to obtain these identified records.  In light of the recent changes to the 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts with respect to this directive should be associated with the claims file.  

3.  Thereafter, schedule a VA compensation examination to assess the current severity and manifestations of the Veteran's low back disability (central left paracentral focal disc protrusion, L5-S1).  If possible, the examination should be scheduled during a flare-up of the Veteran's tumor condition.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.  The Veteran is hereby advised that failure to report for this examination, without good cause, may have adverse consequences on this pending claim. 

Updated information is specifically needed concerning the Veteran's range of motion on forward flexion, backward extension, left and right lateral flexion (side bending), and left and right lateral rotation (twisting), to include upon repetitive motion testing.  

The examiner must additionally indicate whether pain causes additional limitation of motion, such as during prolonged or repeated use of the low back or when the pain is most problematic ("flare ups").  To the extent possible, the examiner should try and quantify the amount the Veteran's motion is additionally restricted during a flare-up. 

Comment is needed, as well, concerning whether there is additional disability due to weakness, premature or excess fatigability, or incoordination, and if possible this additional disability also should be quantified. 

And based on the range of motion shown, the examiner must indicate whether there is ankylosis, either favorable or unfavorable.  

Determine if there is associated degenerative joint or disc disease, if there is radiculopathy or sciatic neuropathy affecting either lower extremity.  For any identified radicular symptoms, the examiner must state which lower extremity is affected and comment as to whether neurologic impairment is mild, moderate, moderately severe, or severe with marked muscular atrophy.  

Also address if there is disc disease (intervertebral disc syndrome (IVDS)) associated with this low back disability whether it has caused any incapacitating episodes - meaning periods of acute signs and symptoms due to the IVDS requiring bed rest prescribed by a physician and treatment by a physician.  If it is determined there have been incapacitating episodes, the examiner needs to specify their total duration during the past 12 months.  

If any of the requested information cannot be determined without resort to mere speculation, the reason(s) for this must be stated.  

4.  Thereafter, readjudicate the claims for increased evaluations for low central left paracentral focal disc protrusion, L5-S1, based on the results of the requested VA compensation examination, and any other evidence submitted or obtained.  If either benefit is not granted to the fullest extent or to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit written or other argument in response before returning the file to the Board for further appellate consideration of the claim.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
LEONARD VECCHIOLLO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


